SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

134
KA 13-02208
PRESENT: CENTRA, J.P., PERADOTTO, CURRAN, TROUTMAN, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

YOSEF SIMON-PAGE, DEFENDANT-APPELLANT.


EDWARD PEKAREK, WELLSVILLE, FOR DEFENDANT-APPELLANT.

BROOKS T. BAKER, DISTRICT ATTORNEY, BATH (JOHN C. TUNNEY OF COUNSEL),
FOR RESPONDENT.


     Appeal from a judgment of the Steuben County Court (Peter C.
Bradstreet, J.), rendered June 10, 2013. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal possession
of a controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon his
plea of guilty of attempted criminal possession of a controlled
substance in the third degree (Penal Law §§ 110.00, 220.16 [1]),
defendant contends that County Court erred in denying his motion to
withdraw his Alford plea. We reject that contention. Here, the
record establishes that “defendant’s Alford plea was ‘the product of a
voluntary and rational choice, and the record before the court
contains strong evidence of actual guilt’ ” (People v Smith, 26 AD3d
746, 747, lv denied 7 NY3d 763). Contrary to defendant’s further
contention, there is no dispute that the crime occurred in Steuben
County, and nothing in the plea colloquy cast doubt on the State’s
power to prosecute the case (cf. People v Harvey, 124 AD3d 1393,
1394).




Entered:    February 10, 2017                      Frances E. Cafarell
                                                   Clerk of the Court